         Case 1:17-cv-03161-ER-SN Document 145 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    8/23/2021


THANIA FERNANDEZ, et al.,

                                            Plaintiffs,                17-CV-03161 (ER) (SN)

                          -against-                                            ORDER

CATHOLIC GUARDIAN SERVICES, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On July 1, 2021, Plaintiffs’ counsel filed a motion for approval of a FLSA settlement and

to withdraw as counsel for opt-in Plaintiff Orlando Roman. Despite the fact that Plaintiffs’

counsel contends that Plaintiff Roman will be deemed to have agreed to the terms of the

settlement agreement if he “endorses/negotiates one or both checks” that will be delivered to him

pursuant to the settlement, the settlement agreement itself purports to bind Plaintiff Roman. For

example, the agreement states that the “Agreement and Release . . . is made and entered into this

22nd day of March, 2021, by and between . . . Orlando Ramon . . . and” Defendants. ECF No.

142, Ex. 1. The Settlement Agreement further provides that regardless of whether Plaintiff

Roman collects his settlement sum, his claims against the Defendants will be dismissed with

prejudice.

        Before the Court can approve the settlement as fair and reasonable, Plaintiffs’ counsel is

ORDERED to file a letter providing any authority to permit a lawyer to settle the claims of a

party without that party’s consent. Absent any authority, the Court is inclined to strike any
        Case 1:17-cv-03161-ER-SN Document 145 Filed 08/23/21 Page 2 of 2




settlement on behalf of Plaintiff Roman and dismiss his claims without prejudice.

Plaintiffs’ counsel shall file its letter no later than August 27, 2021.

SO ORDERED.




DATED:         August 23, 2021
               New York, New York




                                                   2
